In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00002-CR
______________________________


TERRELL KINYON DAVIS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 354th Judicial District Court
Hunt County, Texas
Trial Court No. 21,855


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Terrell Kinyon Davis appeals from his conviction by a jury for five offenses arising out of
two criminal transactions.  They were all tried together, and the appeals are brought on a single
record.  In this appeal, Davis attacks his conviction for aggravated robbery with a deadly weapon of
Thera Phelps during the course of the first transaction.  The record, arguments, and contentions of
error in this case are identical to those raised in connection with Davis' conviction for the aggravated
kidnapping of Phelps.  Accordingly, for the reasons set forth this day in that opinion, in Davis v.
State, cause number 06-05-00001-CR, we likewise resolve the issues in this appeal in favor of the
State.
            We affirm the judgment.


                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          September 27, 2005
Date Decided:             November 21, 2005

Do Not Publish

;         October 26, 2005